t c memo united_states tax_court joseph a and carol delvecchio petitioners v commissioner of internal revenue respondent docket no 6893-03l filed date joseph a delvecchio and carol delvecchio pro sese leonard t provenzale for respondent memorandum opinion laro judge petitioners while residing in stuart florida petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon petitioners’ property respondent proposed the levy to collect unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure federal income taxes from petitioner joseph a delvecchio of approximately dollar_figure for and dollar_figure for and from petitioner carol delvecchio of approximately dollar_figure for and dollar_figure for the case is before the court on respondent’s motion for summary_judgment under rule petitioners filed a response we shall grant respondent’s motion for summary_judgment background petitioners filed federal_income_tax returns for and upon audit all parties signed form_872 consent to extend the time to assess tax allowing respondent until date to assess the amount of any federal_income_tax due on any returns made by or for the above taxpayer s for and a notice_of_deficiency was issued for those years on date and trial was held in this court on date in miami florida an opinion was issued holding for respondent see delvecchio v commissioner tcmemo_2001_130 decision was entered for respondent on date and assessment was made on date the decision was affirmed by the court_of_appeals for the eleventh circuit on date we say approximately as these amounts were computed before the present proceeding and have since increased on account of interest in part the court decided that petitioners are liable for certain deficiencies and that joseph delvecchio is liable for additions to tax for fraud on date respondent mailed to petitioners a final notice--notice of intent to levy and notice of your right to a hearing final notice on date petitioners elected to exercise their right under sec_6330 to a hearing with respondent’s office of appeals petitioners attached to the form an explanation of their disagreement with the proposed levy stating taxpayers joseph delvecchio and carol delvecchio do challenge the irs final notice_of_intent_to_levy based on the fact that the federal statutes cited in the notice as authorizing the actions in the notice do not grant the legal authority for the irs to levy any assets of the two taxpayers named in each of the two notices additionally petitioner carol delvecchio claimed relief from joint liability under sec_6015 as to the liability underlying both the lien and levy both petitioners elected correspondence hearings on date respondent faxed carol delvecchio’s certified transcripts of assessments to her attorney on date respondent sent a letter to joseph delvecchio outlining respondent’s position and attaching joseph delvecchio’s certified transcripts of assessments extensive correspondence was exchanged between respondent and both petitioners culminating in a notice_of_determination concerning collection action s under sec_6320 and or for and mailed on date this notice sustained the proposed levy found the assessment legally supported and timely made and denied carol delvecchio’s request for relief from joint liability the petition followed discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in responding petitioners urge respondent’s motion for summary_judgment must be denied because the parties have not entered into any stipulations the court disagrees rule does not require stipulations as a prerequisite to the granting of a motion for continued to a motion for summary_judgment the nonmoving party must do more than merely allege or deny facts it must set forth in its response specific facts showing that there is a genuine issue for trial if the nonmoving party does not so respond then a decision if appropriate may be entered against such party rule d accord 477_us_317 summary_judgment may also be granted if evidence submitted by the nonmoving party is merely colorable or not significantly probative 477_us_242 petitioners have failed to raise any genuine issue of material fact and summary_judgment is appropriate sec_6331 provides that if a person who is liable to pay any_tax refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6330 provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for administrative review and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 the court reviews nonliability administrative continued summary_judgment determinations for abuse_of_discretion 114_tc_604 the court reviews determinations of underlying tax_liability de novo 119_tc_140 petitioners concede in their response that the sole issue for the court to decide is whether there was an irregularity in the assessment shown in the transcripts where as here the issue is whether a valid assessment was made non-master-file transcripts which identify the taxpayers the character of the liability assessed the taxable_period and the amount of the assessment establish the validity of an assessment absent a showing of irregularity see eg 118_tc_162 sec_6330 and the rule_of res_judicata act as an absolute bar to our consideration of collateral issues which have already been or should have been argued before this court in delvecchio v commissioner tcmemo_2001_130 following the mandate of sec_6330 we will not consider any of petitioners’ arguments which do not at least on some arguable basis address whether there might have been an irregularity in assessment within the narrow and precise meaning of sec_6330 petitioners put forth two arguments to support their conclusion that the assessment was irregular and improper first they argue that form_872 is a written_agreement and therefore precluded respondent from assessing taxes once the agreement set forth therein lapsed petitioners contend that assessment of the liability found in delvecchio v commissioner supra was improper in that it was made after the period agreed upon in the form_872 second petitioners argue that respondent made a nonjeopardy assessment in this case within the prohibited 90-day window following the notice_of_deficiency petitioners conclude that this alleged improper prior assessment invalidates all subsequent assessments a form_872 does not preclude assessment petitioners argue that respondent is precluded from making any assessments because all parties signed form_872 and thereby extended to date the time to assess any federal_income_tax due for and petitioners urge that form_872 constitutes a written_agreement with the commissioner and that respondent was bound to assess all taxes including any fraud_penalty before date we disagree form_872 is a unilateral waiver by the taxpayer of the 3-year period of limitations of sec_6501 see eg 282_us_270 93_tc_623 petitioners confuse the petitioners put forward other arguments trying to assert wrongdoing by respondent such as alteration of official documents we have considered all other arguments and have found those not discussed to be meritless general 3-year period of limitations specified in sec_6501 with the longer period of limitations in sec_6501 fraud in the liability case petitioner joseph delvecchio was held to have filed fraudulent_returns for both years thus the indefinite period of limitations for fraud provided for in sec_6501 applies to both petitioners see 54_tc_1011 form_872 does not affect the operation of sec_6501 it operates solely to extend the period of limitations with respect to the general 3-year period of limitations in sec_6501 once this court found there was fraud with the attending indefinite period of limitations form_872 became inapplicable and assessment could be made at any time b any prior assessment errors were harmless petitioners allege that respondent made his first assessment on date while the 90-day period for filing a petition in response to the notice_of_deficiency was still open petitioners argue that this procedural gaffe invalidates the assessment of date we disagree even assuming arguendo that petitioners are correct on the facts no relief is available since a correct assessment was made within the appropriate period of limitations we therefore hold any errors in assessments to be de_minimis harmless error had this issue been presented in the initial proceeding and had respondent attempted to assess or collect a tax before this court’s decision became final the remedy available to petitioners would have been an injunction against collection_or_refund_of_any_tax so collected see sec_6213 a premature assessment if any occurred would not taint this proposed levy which seeks to collect an assessment that was timely and validly made c conclusion we hold that the assessments were valid see kuglin v commissioner tcmemo_2002_51 see also duffield v commissioner tcmemo_2002_53 the appeals officer satisfied the verification requirement of sec_6330 see yacksyzn v commissioner tcmemo_2002_99 and petitioners have not demonstrated in this proceeding any irregularity in the assessment procedure which would raise a question about the validity of the assessment see mann v commissioner tcmemo_2002_48 to reflect the foregoing an appropriate order and decision will be entered for respondent
